United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1581
                       ___________________________

                                   William Floyd

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Dr. Thomas Cabrerra, M.D., Medical Director; Jill Perkins, Health Services
   Administrator; Dr. Robert Jarrett; Dr. F. Simmons, also known as Unknown
    Simmons; Corizon, Inc., Formerly doing business as Correctional Medical
Services; Jackson Institutional Dental Services; Ernest Jackson, DMD, Director of
                                 Dental Services

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - Hannibal
                                 ____________

                          Submitted: February 25, 2014
                             Filed: June 6, 2014
                                [Unpublished]
                                ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      William Floyd appeals from the order of the District Court1 granting summary
judgment to the defendants in his 42 U.S.C. § 1983 action in which he alleged that the
defendants showed deliberate indifference to his serious medical needs by denying
him reconstructive surgery for his jaw and failing to give him sufficient pain
medication.

       After careful review of the record below and the parties’ arguments on appeal,
we conclude that the record shows that the defendants were not deliberately
indifferent to Floyd’s medical needs. See Mason v. Corr. Med. Servs., Inc., 559 F.3d
880, 884–85 (8th Cir. 2009) (standard of review). Floyd was frequently seen by
dentists, doctors, and oral surgeons; his pain, intermittent infections, and occasional
inability to eat a regular diet were treated; at times, he would refuse his pain
medication; and one of his doctors attested that the reconstructive surgery was not
medically necessary. At most, the record shows a difference of opinion over the
proper course of treatment. See Mason, 559 F.3d at 885 (explaining that proof of
deliberate indifference requires a showing that a defendant possessed a state of mind
“amounting to criminal recklessness”); Meuir v. Greene Cnty. Jail Emps., 487 F.3d
1115, 1118–19 (8th Cir. 2007) (noting that prison doctors remain free to exercise their
independent medical judgment and that an inmate’s difference of opinion over issues
of expert medical judgment or a course of treatment does not establish a constitutional
violation); Vaughan v. Lacey, 49 F.3d 1344, 1346 (8th Cir. 1995) (stating that a
disagreement among physicians over the proper course of treatment is not actionable
under § 1983 as an Eighth Amendment violation).

      Accordingly, we affirm.
                     ______________________________


      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).

                                         -2-